Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49
Case 8-19-75426-las   Doc 1   Filed 08/02/19   Entered 08/02/19 13:18:49




               Cap ital One Ban k NA
               PO Bo x 3 0281
               Sa l t Lake Cit y, UT 84130 - 028 1


               Capit al On e Ban k NA
               PO Bo x 3 02 81
               Sa lt Lake City , UT 84130 - 02 81


               Cr edi t One Ban k
               PO Bo x 6 0500
               City o f Indus try, CA 91716


               Fin ge rh ut / Web Bank
               6250 Ridgew oo d Road
               Sa i nt Cloud , MN 5 6303


               ?(o hl ' s
               PO Bo x 3 115
               Mil wau kee , WI 532 0 1


               Kr i sti n Ann Lo esch
               44 8 Purita~ Dr ive
               Shir l e y, NY 119 67


               Na tio ns tar Mo rtgage LLC
               d / b / a Mr . Cooper
               Lake Vi sta 4
               8 00 State Hwy 12 _ Bypass
               Lewisv i l le , TX 7506 7


               Nissan Motor Acc e ptance
               PO Bo x 6 6 0 36 0
               Dallas , TX 752 66 -0 36 0


               Roc k y Mounta~ ~ Holdings
               7301 South Pe o ri a Street
               Eng: e wood , CO 8 01 ~2


               Shairo Di Car o & Barak LLC
               17 5 Mile Cr o ssing Bo u le va
               Roc he s ter , NY 1 46 24


               Wakefield & Ass ociates
               PO Bo x 5 025 0
               Kn oxv i lle , ~N 379 50- 02 50
